JONES, J.:
1. The application of an administrator to the probate court, under favor of Section 10772, General Code, for consent to make settlement for injuries resulting in the death of his decedent while in the course of employment, is not the institution of proceedings in the courts for damage, within the contemplation of Section 1465-76, General Code.
2. The obtaining of such consent by the administrator and the execution of a release of. damage by the dependent, do not constitute a waiver by the latter of her claim for compensation; nor do they preclude such dependent from thereafter making application therefor.
Writ denied.
Marshal, C. J., Hough, Wanamaker, Robinson and/ Matthias, JJ., concur.
Clark, J., took no part in the consideration or decision of the case.